              Case 2:21-mc-00079-RSL Document 2 Filed 07/20/21 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      CARPENTERS HEALTH AND SECURITY
      TRUST OF WESTERN WASHINGTON, et                           NO. MC21-0079RSL
 9
      al.,

10
                           Plaintiffs,                          ORDER TO ISSUE WRIT OF
                                                                GARNISHMENT
11
                    v.

12
      BAILEY WAYSEN, INC., d/b/a MJB
      CONSTRUCTION,
13
                           Defendant,
14

15
      COLACURCIO BROTHERS, INC.,

16
                           Garnishee.

17

18          This matter comes before the Court on plaintiff’s “Application for Writ of Garnishment”
19   for property in which the defendant/judgment debtor, Bailey Waysen, Inc., d/b/a MJB
20   Construction, has a substantial nonexempt interest and which may be in the possession, custody,
21   or control of the garnishee, Colacurcio Brothers, Inc. The Court having reviewed the record in
22   this matter, it is hereby ORDERED that the Clerk of Court shall issue the Writ of Garnishment
23   (Dkt. # 1-2) submitted by plaintiffs’ counsel on July 15, 2021.
24
            Dated this 20th day of July, 2021.
25

26                                               Robert S. Lasnik
                                                 United States District Judge
27

28   ORDER TO ISSUE WRIT OF GARNISHMENT - 1
Case 2:21-mc-00079-RSL Document 2 Filed 07/20/21 Page 2 of 2
